DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are present for examination at this time.
Claims 1-3, 7-9, and 15-16 are rejecter.
Claims 4-6, 10-14, and 17-20 are subject to a restriction requirement under a Unity of Invention standard.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims  1-3, 7-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over “Activation Procedure For Dormant Cells” by Damnjanovic US2014/0235243A1 (“Damnjanovic”)in view of “Apparatus And Method For Handover Between Two Networks During An Ongoing Communication” by Pecen et al., US2005/0227691 (“Pecen”)

With regard to claims 1 and 7, while Damnjanovic discloses a handover method, wherein the handover method is applied to a terminal in a communication system, the communication system configures at least one bandwidth part (BWP) for the terminal, and a terminal compromising a processor and memory (Damnjanovic at ¶¶27-39) related to the method comprising:	receiving a handover command …of a network side through a source cell, wherein the handover command comprises bandwidth access information of the target cell, and the bandwidth access information is information of a determined bandwidth part BWP configured to access the target cell (Damnjanovic at ¶¶12, 61 where in preparation for handover the system transmits information including reference blocks including bandwidth partitioning/allocation information in those blocks);	and accessing the target cell on the BWP to enable the terminal to be switched from the source cell to the target cell (Damnjanovic at ¶¶12, 61 where in preparation for handover the system transmits information including reference blocks including 
(Examiner notes that SSB and BWP as described in Applicant’s specification are new labels for the concepts of reference/information blocks that are cell specific (SSB) and bandwidth allocations (BWP).  While the references don’t use these same labels they use equivalent terms as those terms are understood by one of ordinary skill in the art.)
Reasons to Combine:  Pecen at ¶16 states in part “This target initiated approach can enable operators to add, remove and move base stations with little core network 110 and little signaling overhead generated.”.  As bandwidth efficiency is a key concern in any wireless network especially one such as Damnjanovic where they are running a method for specific bandwidth allocation it would have been obvious to one of ordinary skill in the art to follow the suggestion of Pecen to reduce the bandwidth overhead being used for the handover procedure itself, saving that bandwidth for other cell operations, resulting in a more efficient system

With regard to claims 2 and 8, Damnjanovic in view of Pecen discloses the method according to and terminal related to claim 1, wherein the bandwidth access information is as follows:	information of a BWP containing a cell-level synchronized signal block (SSB) in the target cell, wherein the determined BWP is the BWP containing the cell-level SSB (Damnjanovic at ¶¶12, 61 where in preparation for handover the system transmits information including reference blocks including bandwidth partitioning/allocation information in those blocks);	or, information of a BWP where a SSB associated with a measurement object configured for the terminal is located in the target cell, wherein the measurement object corresponds to a measurement report which triggers handover, and the determined BWP is the BWP where the SSB associated with the measurement object configured for the terminal is located;
With regard to claims 3 and 9 , Damnjanovic in view of Pecen discloses the method  according to and terminal related to claim 1, wherein the handover command or the bandwidth access information further comprises indication information for indicating the determined BWP, and the indication information comprises one or more of following information:	a random access resource corresponding to the BWP, a random access preamble corresponding to the BWP, explicit or implicit indication for a default BWP resource position, and indication information of a specified BWP (Damnjanovic at ¶¶12, 61 where in preparation for handover the system transmits information including reference blocks including bandwidth partitioning/allocation information in those blocks);.
With regard to Claim 15, Damnjanovic in view of Pecen discloses a non-transitory computer readable storage medium on which computer programs are stored, wherein the method according to claim 1 is implemented when the computer programs are executed by a processor (Damnjanovic at ¶8).
With regard to Claim 16, Damnjanovic in view of Pecen discloses the method method according to claim 2, wherein the handover command or the bandwidth access information further comprises indication information for indicating the determined BWP, and the indication information comprises one or more of following information: a random access resource corresponding to the BWP, a random access preamble corresponding to the BWP, explicit or implicit indication for a default BWP resource position, and indication information of a specified BWP (Damnjanovic at ¶61 where in preparation for handover the system transmits information including reference blocks including bandwidth partitioning/allocation information in those blocks which includes various types of channel state information).

Documents Considered but not Relied Upon
The documents below were considered.
“Method And Apparatus For Performing A Handover In An Evolved Universal Terrestrial Radio Access Network” by Wang et al., US2015/0201356A1 at ¶17 and figure 1, inter alia, where the system provides for handover messages sent from the target cell via the source cell to the WRTU (synonymous with UE) where the configuration information includes at least parameters


Response to Arguments

[0003] In new generation wireless communication systems, for example, in a 5G or NR (New RAT, new radio access technology; and RAT: radio access technology) system, a network bandwidth may be far larger than a terminal transmission bandwidth, a network side divides a network side bandwidth into a plurality' of parts, namely a plurality of bandwidth parts (BWPs), one or more BWPs are configured to a terminal, and a part of the BWPs can be activated for transmission. From the terminal, signaling and data only can be transmitted on the activated BWP.” (emphasis added)

This comports with the concept of bandwidth allocation as discussed in Damnjanovich at the cited sections, e.g., “In particular, when in the active state, the eNB 702 may transmit a MIB including an active state indication, system bandwidth, and other information, such as a downlink control channel configuration, a SIB1 assignment, etc. The active state indication may include multiple bits to indicate different configurations (e.g., in terms of periodicity and/or bandwidth).”  A bandwidth configuration is a setting for how much bandwidth there is for a channel and/or an entire system.  Different bandwidth configurations are different bandwidth allocations.  This is in accordance with how one of ordinary skill in the art would understand “bandwidth part” from the claim under a broadest reasonable interpretation.
Applicant also arguers that the application scenario of the claims is different than that of the Pecen (secondary) reference but no reasoning for this is given.  Therefore, this point cannot be responded to at this time.
 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642